Citation Nr: 1444038	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left hip disorder. 

4.  Entitlement to service connection for psoriasis. 

5.  Entitlement to service connection for right knee disorder. 

6.  Entitlement to service connection for right hip disorder. 

7.  Entitlement to service connection for left knee disorder. 

8.  Entitlement to service connection for left hip disorder. 
9.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Milwaukee, Wisconsin (RO).  In pertinent part of a September 2008 rating decision, the RO denied the claims for service connection for psoriasis, right knee disorder and right hip disorder, and in a February 2010 rating decision, the RO declined to reopen the previously denied claims for service connection for PTSD, left knee disorder and left hip disorder.  The Veteran has timely perfected his appeals. 

The Veteran requested a hearing before a member of the Board.  He was scheduled for a videoconference hearing from the RO in August 2014, but he failed to report and has offered no explanation for this failure.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including PTSD and depression.  As such, the Board re-characterized the issue of service connection for PTSD to acquired psychiatric disorders, including the PTSD and depression.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for psoriasis, bilateral knee disorders, bilateral hip disorders, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the claim for service connection for PTSD because the evidence of record failed to show that the Veteran had a current diagnosis for PTSD that was related to a verified in-service stressor event.  The Veteran did not appeal that decision, and it became final. 

2.  The additional evidence associated with the claims folder subsequent to the RO's 2007 rating decision relates to an unestablished fact (a positive screen for PTSD) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a September 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left knee disorder because the evidence of record failed to demonstrate a current left knee disorder that was incurred or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

4.  The additional evidence associated with the claims folder subsequent to the RO's September 2008 rating decision relates to an unestablished fact (a favorable medical nexus to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  In a September 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left hip disorder because the evidence of record failed to demonstrate a current left hip disorder that was incurred or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

6.  The additional evidence associated with the claims folder subsequent to the RO's September 2008 rating decision relates to an unestablished fact (a favorable medical nexus to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the claim of service connection for PTSD became final; and since then, new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

2.  The September 2008 rating decision that denied the claim of service connection for a left knee disorder became final; and since then, new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The September 2008 rating decision that denied the claim of service connection for a left hip disorder became final; and since then, new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to reopen the previously denied claims for service connection for PTSD, left hip disorder, and left knee disorder, further assistance is unnecessary to aid the Veteran in substantiating the claims.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for PTSD, left knee disorder, and left hip disorder.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

PTSD 

The Veteran seeks to reopen his claim for entitlement to service connection for PTSD.  The Veteran's claim was originally denied in an April 2007 rating decision because there was no evidence of current diagnosis for PTSD that was related to a verified in-service stressor event.  The Veteran initiated an appeal to the April 2007 rating decision, but he failed to submit a timely substantive appeal following his receipt of an October 2008 statement of the case.  The 2007 rating decision became a final decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran seeks to reopen the claim for service connection for PTSD.

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The evidence of record at the time of the RO's 2007 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, a February 2007 VA psychiatric examination report, and various statements from the Veteran.  

The Veteran's service treatment records did not show any complaints, treatment or diagnosis for psychiatric disorder.  On a report of an August 1970 examination prior to separation, the Veteran's psychological status was evaluated as normal and there was no indication of any psychiatric problems.  Post-service VA treatment records starting in 2006 show the Veteran felt that his drinking problems were a result of PTSD symptoms; however, his VA mental health providers ruled out a diagnosis of PTSD.  See October 2006 VA mental health treatment record.  The Veteran was afforded a February 2007 VA psychiatric examination in which the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD based on his test results and reported history of symptoms.  The VA examiner diagnosed the Veteran with alcohol dependency and depression, but concluded that his diagnosed disorders were less likely than not related to service. All this evidence was available before the RO prior to the last final decision in April  2007.  

The pertinent additional evidence since April 2007 includes VA treatment records, which show that the Veteran received positive PTSD screens and he believed that he had PTSD symptoms.  The additional evidence of a positive PTSD screening goes to an unestablished fact and that is necessary to substantiate the claim.  This evidence was not previously of record at the time of the 2007 rating decision.  Further, the additional record is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  

The Board finds that, since the last final decision in April 2007, new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  See 38 C.F.R. § 3.156(a).  

Left Knee and Left Hip Disorders 

The Veteran seeks to reopen his claims for entitlement to service connection for left knee and left hip disorders.  The Veteran's claims were originally denied because there was no evidence of current diagnosis for left knee or left hip disorder that had an onset during his period of service or was otherwise related to his period of service. 

Here, RO originally denied his claims in a September 2008 rating decision.  The Veteran was notified of the denial of his claims later that month, but he did not appeal within a year of that decision.  The September 2008 rating decision is final.  38 C.F.R. § 20.1103.  

At the time of the September 2008 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and an August 2008 VA joints examination report as well as statements from the Veteran in support of his claim. 

The service treatment records did not show complaints, treatment or diagnosis of left knee or left hip problems.  On the report of an August 1970 examination prior to separation, the Veteran's lower extremities were evaluated as normal and there was no indication of left knee or left hip problems.  Post-service VA treatment records show complaints of left knee and left hip problems associated with his history of psoriatic spondylitis and spondyloarthropathy.  The 2008 VA examination report shows that although there was evidence of symptoms involving the Veteran's left knee and left hip, the VA examiner concluded that the objective evidence failed to show disease or pathology.  However, the VA examiner then stated that the Veteran's left knee and left hip problems likely reflected diagnosis of spondyloarthropathy, but it was less likely than not related to his period of service.  

The additional evidence received since the September 2008 rating decision includes a November 2009 and a January 2010 medical statements from the Veteran's treating VA Rheumatologist, in which he noted that the Veteran had a current problems involving his left knee problems that were likely related to his diagnosis of spondyloarthropathy, and his left hip problems were likely attributed to his lumbar spine disorder (spondylitis).  The VA Rheumatologist then went on to suggest that the Veteran's spondyloarthropathy was possibly related to an in-service stomach infection and the onset of his spondyloarthropathy symptoms were masked by anti-malaria medication at the time of his separation from service.  

These additional records show that the Veteran's left knee problem is associated with diagnosed disorder, which is possibly related to his period of service, and his left hip problems is attributable to his service-connected lumbar spine disability.  This evidence was not previously of record at the time of the September 2008 rating decision.  As such, these additional medical records received since the RO's 2008 relate to unestablished facts and that are necessary to substantiate the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection of a left knee disorder and a left hip disorder are reopened.  38 C.F.R. § 3.156.



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, and the claim is reopened.   

New and material evidence has been received, and the claim for entitlement to service connection for a left knee disorder is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for a left hip disorder is reopened. 


REMAND

The Veteran seeks entitlement to service connection for acquired psychiatric disorder, psoriasis, bilateral knee disorder, and bilateral hip disorder.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Acquired Psychiatric Disorder 

A VA psychiatric examination is warranted to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile action during active service.

In this regard, the Board notes that the Veteran's VA mental health treatment records show that the Veteran had a positive PTSD screen in October 2011, but it does not appear that he has since been diagnosed with PTSD based on the diagnostic criteria of DSM-IV as required by VA. 

The Board observes that the regulations pertaining to PTSD were amended.  In this regard, 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 

Here, the Veteran's service personnel records show that he was awarded a Vietnam Service Medical.  Given past statements made in regard to his service, and the regulatory changes concerning service connection for PTSD, the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran's current acquired psychiatric disorder, including whether he has PTSD as a result of a fear or hostile or terrorist activity.  

Also, a VA medical opinion is need to addressed whether the Veteran has any other current diagnosed psychiatric disorder that is related to his period of service.  Notably, the Veteran's VA treatment records show a diagnosis of depression and he has reported the onset of his symptoms during his period of service and the existence of his symptoms since then.  No medical opinion has been sought that addresses whether the Veteran has an acquired psychiatric disorder, other than PTSD, that is related to his period of service.



Psoriasis

A remand is needed to obtain a clear and comprehensive VA medical opinion as to whether the Veteran's psoriasis had an onset during his period of service or is otherwise related to his period of service, to include treatment for infectious disease. It remains unclear to the Board whether the Veteran's current psoriasis and psoriatic arthritis is related to his period of service, and a VA medical opinion is needed to address this matter.  The Board asks that the VA examiner to discuss each of the findings and conclusions in the VA Rheumatologist's medical statements and the previous 2011 VA examination report as well as any other pertinent medical nexus evidence in conjunction with any medical opinion rendered.  

Bilateral Hip and Knee Disorders

A remand is also needed to afford the Veteran with another VA examination to determine the current nature of his bilateral knee and bilateral hip disorder and to obtain medical opinions that addresses whether his diagnosed disorders are proximately caused or aggravated by his service-connected lumbar spine disability.  Notably, the VA Rheumatologist's medical statement suggests that the Veteran's current bilateral knee and bilateral hip problems are attributable to his lumbar spine disability.  In addition, the Board notes that the various VA joint and spine examination reports reflect complaints of radicular pain and findings of decreased reflexes in the both lower extremity during clinical evaluation; however, no VA examiner has addressed whether the Veteran has neurologic impairment involving his lower extremities that is attributable to service-connected lumbar spine disability.  

A VA medical opinion is needed that addresses whether the Veteran's claimed bilateral knee and bilateral hip disorders are caused or aggravated by his service-connected lumbar spine disorder. 

A disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.  An injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection on a secondary basis.

2. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

3. Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report. Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile action during active service. 

(2) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record. In doing so, the examiner should note the Veteran's complaints of depression since service and subsequent long-history of alcohol abuse. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. Arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's psoriasis.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's psoriasis is related to his period of service, to include his treatment for infectious disease.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  

After review of the claims file, the examiner should provide an opinion whether it is at least as likely as not that the Veteran's psoriasis had an onset during his period of service, or is otherwise related to his period of service, including treatment for infectious disease.  

In doing so, the VA examiner should specifically comment on the VA Rheumatologist's assertion that in-service infectious disease etiologically led to the development of the Veteran's current psoriasis and psoriatic arthritis, and that the treatment of antimalarial medication masked the onset of his symptoms at separation. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

5. After all the available records have been associated with the claims folder, to the extent available, schedule the Veteran for appropriate VA examination for his bilateral knee and bilateral hip disorders.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to answer the following:

a.) Identify whether the Veteran have a current diagnosed disorder involving his knees and hips, to include neurologic involvement associated with his lumbar spine disability.

b). Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee or bilateral hip condition first had onsets during the Veteran's period of service or are otherwise related to the Veteran's military service?

c.) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee or bilateral hip condition was caused or aggravated by any of the Veteran's service-connected lumbar spine disability?

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. If the examiner is unable to provide any opinion requested, then he or she must state so and why.

6. After the above is complete, readjudicate the claims on appeal.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


